 


109 HR 6365 IH: To authorize the Director of the Federal Emergency Management Agency to make grants to distributors of electricity for the purpose of upgrading their electrical distribution systems to provide protection against hurricanes.
U.S. House of Representatives
2006-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6365 
IN THE HOUSE OF REPRESENTATIVES 
 
December 5, 2006 
Mr. Israel introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To authorize the Director of the Federal Emergency Management Agency to make grants to distributors of electricity for the purpose of upgrading their electrical distribution systems to provide protection against hurricanes. 
 
 
1.Grant program 
(a)In generalThe Director of the Federal Emergency Managment Agency may make grants to State and local governments (including agencies of such governments) that distribute electricity for the purpose of upgrading their electrical distribution systems to provide protection against hurricanes. 
(b)Maximum Federal shareThe maximum Federal share of a grant under this section shall be 75 percent of the cost of upgrading the electrical distribution system for which the grant is made. 
(c)Authorization of appropriationsThere is authorized to be appropriated $50,000,000 per fiscal year to carry out this section. Such sums shall remain available until expended.  
 
